Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments, filed 22 February 2021, have been acknowledged.
	The amendments to claims 1-2, 6, 10-12, and 16 have been acknowledged.
	Currently, claims 1-20 are pending.

Response to Arguments
Argument:
	Claims 5 and 15 are not indefinite. Claim 15 recites that the pushrod in the second lumen is used to place the implantable device in position, and claim 11 on which claim 15 depends, recites that the hook provides for fixation of the device. Thus, it is clear that the hook and pushrod may be present in the second lumen of the device at the same time. Therefore, claims 5 and 15 are clear.

Response:
	Argument is unpersuasive. It is still unclear, in the method claims, if the hook and pushrod are in the second inner lumen at the same time.

Argument:
	Claims 10 and 20 are definite. The specification discloses that “in various embodiments, fixation hooks 130 at the distal tip are deployed to provide fixation to the tissue after the implantable device 132 

Response:
	Argument is unpersuasive. It is still unclear what “recessed” means, even taking into account the specification provided. Examiner recommends amending the language to be more specific (i.e., being 

Argument:
	Claim 10 was rejected as being improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is respectfully traversed.

Response:
	Argument is unpersuasive. Claim 10 depended upon itself. However, the rejection is withdrawn because the claim has been amended to depend on claim 9.

Argument:
	Hall pertains to a device for stent delivery to the myocardium. In contrast, claim 1 is directed to an implantable device for implantation into tissue adjacent to an urethra. The withdrawal of the 102b rejection over Hall is respectfully requested.

Response:
	Argument is unpersuasive. Claim 1 recites that the device must only be capable of expansion in the tissue adjacent to the urethra. Hall’s disclosure teaches “apparatuses for delivering stents and other devices into the myocardium of a patient” (Abstract). A device suitable for implantation into 

Argument:
	The present specification discloses a method and apparatus for reducing migration or rotation of an implantable device. Cook and Hall, individually or in combination, do not provide for Applicant’s method.

Response:
	Argument is unpersuasive. The product described by Cook in view of Hall provides for Applicant’s method. Further, one of ordinary skill in the art would understand the product as described by Cook in view of Hall typically employs analogous methods for implanting the device.
	Further, since the prior art cited teaches/renders obvious all the structural elements of the apparatus and the active steps of the method; it would inherently reduce migration or rotation of an implantable device and/or control undesirable bladder flow even if it’s not explicitly stated in the art.

Argument:
	Cates relates to an implantable lead for cardiac monitoring and intervention. The fixation elements disclosed in Cates are on opposite ends of an electrode.

Response:
	Argument is unpersuasive. Cates teaches an analogous mechanism, as an implantable device for implantation into tissue (Title). A hook for the implantable device would work sufficiently to anchor the device in myocardium or tissue adjacent to a urethra.

		
Claim Objections
Claims 9-10 and 19-20 are objected to because of the following informalities:
In claims 9-10 and 19-20, the term “fixation hooks” should be corrected to “plurality of hooks adapted for fixation”, in order to maintain consistency with claims 8 and 18, which claims 9-10 and 19-20 are dependent upon, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5, 10, 15, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to Claim 5 and 15, the claims recite wherein “a pushrod is used in the second inner lumen to place the implantable device in position”. Claim 3 and claim 15 from which it depends, respectively, however already recites that the hook is in the inner lumen. It is unclear how both the hook and the pushrod are in the second inner lumen at the same time, or if the hook can be used as a pushrod. 
	In regards to Claim 10 and 20, the claims recite “the fixation hooks are recessed”. It is unclear what applicant means by “recessed” since the hooks 120, 130 are shown as extending from the conduit. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0186507 A1 (Hall et al., hereinafter referred to as Hall).
	Regarding claim 1, Hall discloses an implantable device for implantation into tissue adjacent to a body lumen, comprising: an expandable element (80) connected to an elongate conduit (72; Figures 13B, 14B, or 15B), the elongate conduit adapted to provide for a plurality of lumens comprising a first inner lumen (84; Figure 13B, 14B, 15B) for fluid communication between a first end of the elongate conduit and the expandable element at a second end ([0085]) and a second inner lumen (74); and a hook (100) to provide for fixation of the device after implantation (Figures 13B, 14B, or 15B, 17; Abstract; [0092]-[0093]).
	Regarding claim 2, Hall discloses the hook is in an inner lumen of the device (100 is in and extends from lumen 74; Figures 13B, 14B, 15B). 

	Regarding claim 4, Hall discloses wherein the second lumen is employed to position the implantable device ([0085], [0091], [0098]). 
	Regarding claim 6, Hall discloses wherein the hook is near the expandable element (Figures 13B, 14B, 15B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,964,806 (Cook et al., hereinafter referred to as Cook) in view of US 2004/0186507 A1 (Hall et al., hereinafter referred to as Hall). 
	In regards to Claim 1, Cook discloses an implantable device for implantation into tissue adjacent to an urethra (Abstract, an implantable medical device and method for adjustably restricting a selected body lumen such as a urethra or ureter of a patient to treat urinary incontinence. Col 2, Lines 10-14, a patient’s incontinence is treated by positioning one or more of the implantable devices adjacent to at least one side of a patient’s urethra) comprising:
	an expandable balloon 22 (adjustable element 22) capable of expansion in the tissue adjacent to the urethra (Col 2, Lines 51-52, during the postoperative adjustments, the adjustable element is expanded or contracted due to fluid volume introduced into the chamber. Further illustrated in Figs 1B-1D, 10, and 11) connected to an elongate conduit 36 (tubular elongate body 36) (Col 8, Lines 40-50, implantable device 20 further includes a tubular elongate body 36, where the tubular elongate body 36 has a peripheral surface 38. The adjustable element 22 has at least one opening through the continuous wall 24 to which the peripheral surface 38 is connected to and sealed to the adjustable element 22), the elongate conduit 36 adapted to provide for a plurality of lumens comprising a first inner lumen 48 (first interior passageway 48) for fluid communication between a first end of the elongate conduit and the 
	Cook does not further disclose:
	a hook to provide for fixation of the device after implantation.
	Hall teaches an analogous implantable device for implantation into tissue (Abstract, apparatuses for delivering stents and other devices into the myocardium of a patient), further teaching a hook 100 (guidewire 100) to provide for fixation of the device after implantation (Paragraphs 0092-0093, a puncture device such as guidewire 100 is directed into the myocardium. The distal end of the guidewire 100 is preferably formed such that it is easily advanced but is difficult to pull back through the tissue) for the purpose creating an effective anchor for the device, such that an analogous expandable element 80 (balloon 80) is effectively anchored (Paragraphs 0091-0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the implantable device, as disclosed by Cook, to further comprise a hook for fixation, as taught by Hall, in order to effectively anchor the expandable balloon (Hall, Paragraphs 0091-0093) such that the device is firmly anchored in the tissue adjacent to the urethra.
	In regards to Claim 2, Cook in view of Hall discloses the invention as claimed above.
	Cook in view of Hall further discloses wherein the hook 100 (Hall, guidewire 100) is in an analogous second lumen 74 (Hall, lumen 74) of the device (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Further illustrated in Figs 13B, 14B, and 15B) for the purpose of creating an effective anchor for the implantable device (Hall, Paragraph 0093).

	In regards to Claim 3, Cook in view of Hall discloses the invention as claimed above.
	Cook in view of Hall further discloses wherein the hook 100 (Hall, guidewire 100) is configured to be in the second lumen 74 (Hall, lumen 74) (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Further illustrated in Figs 13B, 14B, and 15B) for the purpose of creating an effective anchor for the implantable device (Hall, Paragraph 0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to be configured to be in the second inner lumen of the device, as taught by Hall, in order to create an effective anchor for the implantable device (Hall, Paragraph 0093) in the tissue.
	In regards to Claim 4, Cook in view of Hall discloses the invention as claimed above.
	Cook in view of Hall further discloses wherein the second lumen 74 (Hall, lumen 74) is employed to position the implantable device (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Paragraph 0091, this guidewire is used for delivering medical devices into the myocardium) for the purpose of creating a passageway through the myocardium (Hall, Paragraph 0091) and anchoring the device to the myocardium (Hall, Paragraph 0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second lumen, as disclosed by Cook in view of Hall, to be employed to position the implantable device, as taught by Hall, in order to create a passageway through the tissue adjacent to the urethra and anchor the device to the said tissue (Hall, Paragraphs 0091, 0093).
	In regards to Claim 6, Cook in view of Hall discloses the invention as claimed above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to have the hook be near the expandable balloon, as taught by Hall, in order to create an effective anchor for the implantable device (Hall, Paragraph 0093) in the tissue.
	In regards to Claim 11, Cook discloses a method for treating incontinence in a human (Abstract, an implantable medical device and method for adjustably restricting a selected body lumen such as a urethra or ureter of a patient to treat urinary incontinence) comprising:
	Introducing to tissue adjacent to a urethra of the human a device comprising an expandable balloon 22 (adjustable element 22) capable of expansion in the tissue adjacent to the urethra (Col 2, Lines 51-52, during the postoperative adjustments, the adjustable element is expanded or contracted due to fluid volume introduced into the chamber. Further illustrated in Figs 1B-1D, 10, and 11) connected to an elongate conduit 36 (tubular elongate body 36) (Col 8, Lines 40-50, implantable device 20 further includes a tubular elongate body 36, where the tubular elongate body 36 has a peripheral surface 38. The adjustable element 22 has at least one opening through the continuous wall 24 to which the peripheral surface 38 is connected to and sealed to the adjustable element 22), the elongate conduit 36 adapted to provide for a plurality of lumens comprising a first inner lumen 48 (first interior passageway 48) for fluid communication between a first end of the elongate conduit and the expandable balloon at a second end (Col 8, Lines 56-62, the tubular elongate body 36 further includes … in fluid communication with the chamber 28 of the implantable device for adjustably expanding or 
	positioning the expandable balloon 22 relative to the bladder and urethra of the human (Col 2, Lines 10-13, a patient’s incontinence is treated by positioning one or more of the implantable devices adjacent to at least one side of a patient’s urethra so as to adjust liquid flow resistance in the urethra).
	Cook does not further disclose:
	deploying a hook to provide fixation of the device.
	Hall teaches an analogous mechanism for introducing an implantable device for implantation into tissue (Abstract, apparatuses for delivering stents and other devices into the myocardium of a patient), further teaching deploying a hook 100 (guidewire 100) to provide for fixation of the device (Paragraphs 0092-0093, a puncture device such as guidewire 100 is directed into the myocardium. The distal end of the guidewire 100 is preferably formed such that it is easily advanced but is difficult to pull back through the tissue) for the purpose creating an effective anchor for the device, such that an analogous expandable element 80 (balloon 80) is effectively anchored (Paragraphs 0091-0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of implanting an implantable device, as disclosed by Cook, to further deploy a hook for fixation, as taught by Hall, in order to effectively anchor the expandable balloon (Hall, Paragraphs 0091-0093) such that the device is firmly anchored in the tissue adjacent to the urethra.
	In regards to Claim 12, Cook in view of Hall discloses the method as claimed above.
	Cook in view of Hall further discloses wherein the hook 100 (Hall, guidewire 100) is in an analogous second lumen 74 (Hall, lumen 74) of the device (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Further illustrated in Figs 13B, 14B, and 15B) for the purpose of creating an effective anchor for the implantable device (Hall, Paragraph 0093).

	In regards to Claim 13, Cook in view of Hall discloses the method as claimed above.
	Cook in view of Hall further discloses wherein the hook 100 (Hall, guidewire 100) is configured to be in the second lumen 74 (Hall, lumen 74) (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Further illustrated in Figs 13B, 14B, and 15B) for the purpose of creating an effective anchor for the implantable device (Hall, Paragraph 0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to be configured to be in the second inner lumen of the device, as taught by Hall, in order to create an effective anchor for the implantable device (Hall, Paragraph 0093) in the tissue.
	In regards to Claim 14, Cook in view of Hall discloses the method as claimed above.
	Cook in view of Hall further discloses wherein the second lumen 74 (Hall, lumen 74) is employed to position the implantable device (Hall, Paragraph 0087, guidewire 100 is advanced through lumen 74. Paragraph 0091, this guidewire is used for delivering medical devices into the myocardium) for the purpose of creating a passageway through the myocardium (Hall, Paragraph 0091) and anchoring the device to the myocardium (Hall, Paragraph 0093).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second lumen, as disclosed by Cook in view of Hall, to be employed to position the implantable device, as taught by Hall, in order to create a passageway through the tissue adjacent to the urethra and anchor the device to the said tissue (Hall, Paragraphs 0091, 0093).
	In regards to Claim 16, Cook in view of Hall discloses the method as claimed above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to have the hook be near the expandable balloon, as taught by Hall, in order to create an effective anchor for the implantable device (Hall, Paragraph 0093) in the tissue.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,964,806 (Cook) in view of US 2004/0186507 A1 (Hall), and further in view of US 6,579,224 B1 (Burton et al., hereinafter referred to as Burton).
In regards to Claim 5, Cook in view of Hall discloses the invention as claimed above.
Cook in view of Hall does not further disclose:
wherein a pushrod is used in the second inner lumen to place the implantable device in position.
Burton teaches an analogous implantable device for implantation into tissue adjacent to a urethra (Title, apparatus and method for inserting an adjustable implantable genitourinary device), further teaching an analogous implantable device 1406 (tubular elongate body 1406) having a pushrod 1450 (push rod 1450) used in an analogous second inner lumen 1432 (second interior passageway 1432) to place the implantable device in position (Col 19, Lines 63-67, the second interior passageway 1432 extends longitudinally along at least a portion of the tubular elongate body 1406. In one embodiment, the second interior passageway 1432 is of sufficient diameter to receive push rod 1450. Col 20, Lines 28-30, force applied to the push rod 1450 can then be transferred to the implanted device 1402 so that it 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the implantable device, as disclosed by Cook in view of Hall, to include a pushrod to place the implantable device in position, as taught by Burton, in order to provide sufficient force to the implantable device such that it may be advanced into the tissue of a patient (Burton, Col 20, Lines 28-30).
	In regards to Claim 15, Cook in view of Hall discloses the method as claimed above.
Cook in view of Hall does not further disclose:
wherein a pushrod is used in the second inner lumen to place the implantable device in position.
Burton teaches an analogous implantable device for implantation into tissue adjacent to a urethra (Title, apparatus and method for inserting an adjustable implantable genitourinary device), further teaching an analogous implantable device 1406 (tubular elongate body 1406) having a pushrod 1450 (push rod 1450) used in an analogous second inner lumen 1432 (second interior passageway 1432) to place the implantable device in position (Col 19, Lines 63-67, the second interior passageway 1432 extends longitudinally along at least a portion of the tubular elongate body 1406. In one embodiment, the second interior passageway 1432 is of sufficient diameter to receive push rod 1450. Col 20, Lines 28-30, force applied to the push rod 1450 can then be transferred to the implanted device 1402 so that it may be advanced into the tissue of a patient. Further illustrated in Fig 14) for the purpose of providing force to the implantable device such that it may be advanced into the tissue of a patient (Col 20, Lines 28-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the implantable device, as disclosed by Cook in view of Hall, to include a pushrod to place the .

	Claims 7-10, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,964,806 (Cook) in view of US 2004/0186507 A1 (Hall), and further in view of US 2004/0230282 A1 (Cates et al., hereinafter referred to as Cates).
	In regards to Claim 7, Cook in view of Hall discloses the invention as claimed above.
	Hook in view of Hall does not further disclose:
	wherein the hook comprises a Nitinol hook.
	Cates teaches an analogous implantable device for implantation into tissue (Abstract, implantable subcutaneous devices and methods), further teaching an analogous elongate conduit 240 (lead body 240) with an analogous hook 260 (Coil 260) comprises a Nitinol hook (Paragraph 0099, Coils 260 may be manufactured using shape memory allow such as, for example, Nitinol) for the purpose of having the coil 260 return to a shape to affect fixation upon being subjected to body temperature (Paragraph 0099).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to comprise Nitinol, as taught by Cates, in order to 
	In regards to Claim 8, Cook in view of Hall discloses the invention as claimed above.
	Hook in view of Hall does not further disclose:
	wherein the elongate conduit comprises a plurality of hooks for fixation.
	Cates teaches an analogous implantable device for implantation into tissue (Abstract, implantable subcutaneous devices and methods), further teaching an analogous elongate conduit 240 (lead body 240) comprises a plurality of hooks 620, 630, 640, 650, 660, 670 (Tines 620-670) adapted for fixation (Paragraph 0070, a plurality of tines 620-670 may be used in combination with other fixation techniques for purposes of acutely fixing the lead body 240) for the purpose of fixing the elongate conduit into the tissue (Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongate conduit, as disclosed by Hook in view of Hall, to further comprise a plurality of hooks for fixation, as taught by Cates, in order to fix the elongate conduit into the tissue (Paragraph 0070).
	In regards to Claim 9, Cook in view of Hall and Oates discloses the invention as claimed above.
	Cook in view of Hall and Cates further discloses wherein the fixation hooks 620, 630, 640, 650, 660, 670 (Cates, tines 620-670) are at the distal tip of the elongate conduit 240 (Cates, lead body 240) (Cates, Fig 6, wherein the tines 620, 630, 640, and 660 are at a distal tip of the elongate conduit 240) for the purpose of fixing the elongate conduit into the tissue (Cates, Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongate conduit, as disclosed by Cook in view of Hall and Cates, to further comprise a 
	In regards to Claim 10, Cook in view of Hall and Cates discloses the invention as claimed above.
	Cook in view of Hall and Cates further discloses wherein the fixation hooks 620, 630, 640, 650, 660, 670 (Cates, tines 620-670) are recessed (insofar as they have a curved shape; Cates, Figure 6) for the purpose of further fixing the elongate conduit into the tissue (Cates, Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixation hooks, as disclosed by Hook in view of Hall and Cates, be recessed, as taught by Cates, in order to further fix the elongate conduit into the tissue (Cates, Paragraph 0070).
	Further, Cook in view of Hall discloses “The distal end of the guidewire 100 is preferably formed such that it is easily advanced but is difficult to pull back through the tissue” (Hall, Paragraph 0093). It is known to one of ordinary skill in the art that recessed hooks are easily advanced but difficult to pull back through the tissue (i.e. stingray tails).
	In regards to Claim 17, Cook in view of Hall discloses the method as claimed above.
	Hook in view of Hall does not further disclose:
	wherein the hook comprises a Nitinol hook.
	Cates teaches an analogous method for implantation into tissue (Abstract, implantable subcutaneous devices and methods), further teaching an analogous elongate conduit 240 (lead body 240) with an analogous hook 260 (Coil 260) comprises a Nitinol hook (Paragraph 0099, Coils 260 may be manufactured using shape memory allow such as, for example, Nitinol) for the purpose of having the coil 260 return to a shape to affect fixation upon being subjected to body temperature (Paragraph 0099).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hook, as disclosed by Cook in view of Hall, to comprise Nitinol, as taught by Cates, in order to 
	In regards to Claim 18, Cook in view of Hall discloses the method as claimed above.
	Hook in view of Hall does not further disclose:
	wherein the elongate conduit comprises a plurality of hooks for fixation.
	Cates teaches an analogous method for implantation into tissue (Abstract, implantable subcutaneous devices and methods), further teaching an analogous elongate conduit 240 (lead body 240) comprises a plurality of hooks 620, 630, 640, 650, 660, 670 (Tines 620-670) adapted for fixation (Paragraph 0070, a plurality of tines 620-670 may be used in combination with other fixation techniques for purposes of acutely fixing the lead body 240) for the purpose of fixing the elongate conduit into the tissue (Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongate conduit, as disclosed by Hook in view of Hall, to further comprise a plurality of hooks for fixation, as taught by Cates, in order to fix the elongate conduit into the tissue (Paragraph 0070).
	In regards to Claim 19, Cook in view of Hall and Oates discloses the method as claimed above.
	Cook in view of Hall and Cates further discloses wherein the fixation hooks 620, 630, 640, 650, 660, 670 (Cates, tines 620-670) are at the distal tip of the elongate conduit 240 (Cates, lead body 240) (Cates, Fig 6, wherein the tines 620, 630, 640, and 660 are at a distal tip of the elongate conduit 240) for the purpose of fixing the elongate conduit into the tissue (Cates, Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongate conduit, as disclosed by Cook in view of Hall and Cates, to further comprise a 
	In regards to Claim 20, Cook in view of Hall and Cates discloses the method as claimed above.
	Cook in view of Hall and Cates further discloses wherein the fixation hooks 620, 630, 640, 650, 660, 670 (Cates, tines 620-670) are recessed (insofar as they have a curved shape; Cates, Figure 6) for the purpose of further fixing the elongate conduit into the tissue (Cates, Paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixation hooks, as disclosed by Hook in view of Hall and Cates, be recessed, as taught by Cates, in order to further fix the elongate conduit into the tissue (Cates, Paragraph 0070).
	Further, Cook in view of Hall discloses “The distal end of the guidewire 100 is preferably formed such that it is easily advanced but is difficult to pull back through the tissue” (Hall, Paragraph 0093). It is known to one of ordinary skill in the art that recessed hooks are easily advanced but difficult to pull back through the tissue (i.e. stingray tails).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        28 April 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786